
	

114 HR 3125 IH: Accidental Firearms Transfers Reporting Act of 2015
U.S. House of Representatives
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3125
		IN THE HOUSE OF REPRESENTATIVES
		
			July 21, 2015
			Ms. Jackson Lee (for herself, Mr. Johnson of Georgia, Mr. Cohen, Mr. Honda, Ms. Kelly of Illinois, and Mr. Cummings) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Director of the Federal Bureau of Investigation to report to the Congress
			 semiannually on the number of firearms transfers resulting from the
			 failure to complete a background check within 3 business days, and the
			 procedures followed after it is discovered that a firearm transfer has
			 been made to a transferee who is ineligible to receive a firearm.
	
	
 1.Short titleThis Act may be cited as the Accidental Firearms Transfers Reporting Act of 2015. 2.FBI report on firearms transfers resulting from the failure to complete a background check within 3 business days, and the procedures followed after it is discovered that a firearm transfer has been made to a transferee who is ineligible to receive a firearmWithin 120 days after the date of the enactment of this Act and every 6 months thereafter, the Director of the Federal Bureau of Investigation shall submit to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate a written report on—
 (1)the number of proposed firearm transfers— (A)about which a person licensed under chapter 44 of title 18, United States Code, contacted the national instant criminal background check system established under section 103 of the Brady Handgun Violence Prevention Act;
 (B)with respect to which the system failed to respond to the licensee within 3 business days; and (C)which were completed in the period covered by the report; and
 (2)the procedures followed after it is discovered that a firearm transfer has been made to a transferee who is ineligible to receive a firearm.
			
